Citation Nr: 0409197	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  95-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the claimed residuals of a cerebrovascular 
accident.

(The issue of entitlement to unreimbursed medical expenses 
will be addressed in a separate Board decision.)




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the RO.  

In April 1999, the veteran presented testimony at a 
videoconference hearing before the undersigned Veteran's Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.  

This case was remanded by the Board to the RO for additional 
evidentiary development in August 1999 and November 2000.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The competent evidence of record serves to establish that 
the veteran's currently demonstrated cerebrovascular accident 
residuals are the likely result of VA's failure to properly 
diagnose and treat that disorder.  



CONCLUSION OF LAW

The requirements for the payment of VA compensation benefits 
for the veteran's residuals of a cerebrovascular accident as 
the result of VA's failure to properly diagnose and treat 
that disorder have been met.  38 U.S.C.A. §§ 1151, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
VHA opinion and clinical records on file are sufficient to 
resolve the matter in the veteran's favor.  



II.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151

The veteran is seeking entitlement to service connection for 
the residuals of a cerebrovascular accident.  He essentially 
contends that a cerebrovascular accident occurred as a result 
of treatment received at a VA medical facility in May 1994.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).  

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  

The regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).  

The regulations further provide that compensation is not 
payable for the necessary consequences of VA treatment 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  

Those interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  

The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).  

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On December 
12, 2002, a proposed rule was published, at 67 Fed. Reg. 
76,322-26, in order to effectuate section 422(a).  To date, 
the proposed amended regulation has not been finalized.  

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed prior to the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does not apply.  

Accordingly, this claim was adjudicated by the RO, and has 
been reviewed by the Board, under the Gardner interpretation 
of 38 U.S.C.A. § 1151 and the interim rule issued by the 
Secretary on March 16, 1995, adopted as a final regulation on 
May 23, 1996, and currently published in the Code of Federal 
Regulations.  

Thus, if the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by VA or an intervening event not reasonably 
foreseeable. 

The record reflects that, in April 1994, the veteran was seen 
on an outpatient basis complaining of recurrent left eye 
blindness.  A carotid Doppler study was suggested to rule out 
left carotid occlusion.  

On May 18, 1994, the veteran was hospitalized at the VA 
Medical Center (MC) in Beckley, West Virginia.  At that time, 
he reported experiencing blindness in his left eye with 
associated dizziness and headaches.  It was determined that 
he was possibly experiencing transient ischemic attacks with 
carotid blocking.  The veteran was discharged on May 20, 
1994, and scheduled for a carotid Doppler study to be 
performed on an outpatient basis in order to rule out 
blockage. 

On May 25, 1994, a Doppler study of the right carotid artery 
was performed.  The study revealed marked narrowing of the 
right proximal internal carotid artery, but this finding was 
found to be unremarkable.  Due to difficulty demonstrating 
the right carotid system, only the right carotid study was 
completed.  A follow-up appointment was scheduled for May 27, 
1994, so that a study of the left carotid artery could be 
performed.  

On May 26, 1994, the veteran was hospitalized at Charleston 
Area Medical Center and diagnosed with left middle cerebral 
artery occlusion producing infarction in a large area of the 
left temporal and parietal lobes, and probably occlusion of 
the left internal carotid artery with mild to moderate 
stenosis of the right internal carotid artery.  

The veteran was subsequently transferred to the Beckley VAMC, 
and, eventually, to the VAMC in Richmond, Virginia.  While at 
that facility, the veteran underwent a right carotid 
endarerectomy and a right craniotomy for aneurysm clipping.  

In July 2002, the veteran underwent a VA medical examination 
to determine the residuals, if any, that he was experiencing 
as a result of his cerebrovascular accident.  In the report 
of that examination, the examiner concluded that the veteran 
was experiencing some residual right hemiparesis and mild 
speech impairment and was using a cane and short-leg braces.  

In June 2003, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the question 
of whether the veteran's left cerebral infarction was 
incurred as a result of medical treatment received at the 
Beckley VAMC from May 18, 1994, to May 20, 1994.  

In an August 2003 opinion, a VA neurologist, Dr. S., provided 
the requested report, indicating that he had reviewed the 
veteran's claims file.  The physician indicated that there 
was no evidence in the records from the veteran's VA 
hospitalization in May 1994 suggesting that any activity 
might have actually increased the likelihood of a stroke.  

The physician further noted, however, that there was some 
question as to whether the decision to pursue a work-up on an 
outpatient basis was reasonable.  In particular, the 
physician explained that the history at the time of his 
admission was of transient ischemia that could be referable 
to carotid disease.  

Dr. S. believed that, with such a history, a prudent 
physician would have insisted on hospitalization to complete 
the work-up for carotid disease with signs of impending 
stroke in a patient with an extensive and complicated medical 
history.  He concluded that the early discharge on May 20, 
1994 would prudently have been recorded as being against 
medical advice.  

For these reasons, Dr. S. concluded that, although he did not 
believe that the admission to the VAMC on May 18, 1994 
increased his likelihood of a stroke, he did believe that it 
might have been remiss in not decreasing the likelihood of a 
stroke.  

The Board notes that there is no contrary medical opinion of 
record regarding the extent of the relationship, if any, 
between the veteran's VA hospitalization on May 18, 1994, and 
his subsequent cerebrovascular accident.  

Therefore, the Board finds that the recent statement from Dr. 
S. is controlling and serves to establish that the veteran's 
currently demonstrated residuals of a cerebrovascular 
accident are the likely result of VA's failure to properly 
diagnose and treat his disorder during his May 1994 
hospitalization.  

Thus, it follows that the veteran is entitled to VA 
compensation benefits for the current residuals of a 
cerebrovascular accident pursuant to the provisions of 38 
U.S.C.A. § 1151.  



ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a cerebrovascular accident are 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



